DETAILED ACTION


In response to Amendments/Arguments filed 4/12/2022.  Claims 1-20 are pending.  Claims 9-20 are withdrawn.  Claims 1-8 are examined thusly.  Claim 1 was amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (WO 2014/160534) in view of Gulati et al. (US 20140141217).
Cook discloses a glass laminate having a core glass layer and at least two glass cladding layers.  Concerning claims 1 and 8, Cook discloses the glass laminate comprises a core glass layer having a CTE of 50 x 10-7/°C to 80 x 10-7/°C (para. 00049) and the glass cladding layers each having a CTE of 25 x 10-7/°C to 50 x 10-7/°C (para. 00048), wherein the core glass layer has a CTE higher than the glass cladding layers (para. 00050).  However, Cook is silent to the thickness and resulting glass laminate CTE as claimed.  Regarding claims 3-6, the laminate may be symmetric or asymmetric, which means that the glass cladding layers are the same or different in thickness and CTE values (para. 00031).  However, Cook is silent to the thickness of the glass laminate and the thickness of each layer.
Gulati discloses a laminate glass sheet having two glass claddings with a glass core disposed therebetween.  The laminate glass is used in the same field of glass articles used in electronic and architectural applications, wherein the laminate is a thin glass laminate, as the Cook reference (Gulati, para. 0002-0005; Cook, para. 00103).  Such laminates have a thickness of 0.3 mm to 2.5 mm, wherein the core glass layer has a thickness of 0.01 mm to 2 mm, resulting in a thickness value that overlaps and includes the claimed total glass laminate thickness (para. 0044).  Given that the combination teaches the claimed thickness and the CTE for each layer, the laminate of the combination would have CTE values that overlap and include the claimed ranges.  Laminates having the thickness and the core having a CTE larger than the cladding layers results in a mechanically strengthened glass laminate that has a desired stress profile (para. 0047).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed thickness for each layer, in order to provide a mechanically strengthened glass laminate.

Response to Arguments
Applicant’s arguments, see pp. 7-8, filed 4/12/2022, with respect to the 35 USC 102(a)(1) rejection under Peng and the 35 USC 103 rejections under Gulati and Gulati further in view of Cook have been fully considered and are persuasive.  The rejections of the claims has been withdrawn.   However, it is noted that Gulati and Cook are still applicable in light of the newly added limitation regarding the CTE of the glass core.  As such, the references are still applicable as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783